Napton, Judge,
delivered the opinion of the court.
The only question in this case is upon the construction of the act of the Legislature of March 21,1870,which provides for the consolidation of railroads under certain restrictions, and for leasing or purchasing foreign railroads, or the leasing or purchasing by foreign railroads of railroads in this State. One of its provisions is, that “a corporation in this State, leasing its road to a corporation of another State, shall remain liable, as if it operated the road itself, and a corporation of another State being the lessee of a railroad in this Stare, shall likewise be held liable for the violation of any of the laws of this State, and may sue and be sued in all cases and for the same causes and in the same manner as a corporation of this State might sue or be sued, if .operating its own road ; but a satisfaction of any claim or judgment by either of said corporations shall discharge the other, etc.”
The suit was brought under the second section of the damage act, against the Pacific Railroad for damage occasioned by servants of the Atlantic and Pacific Railroad, upon the branch from Tipton to Boouville, and after the main road and the branch had been leased to the Atlantic &Pacific Railroad. The lease was made under this act and by its authority, and however singular the above provision may seem, it was accepted by the companies who bought and sold under it. This construction seems plain. It is evident that although the words used are “corporation of another State,” and the Atlantic & Pacific Railroad was chartered by Congress, the section was designed to embrace any corporation outside of this State, whether chartered by Congress or another State. Both corporations are expressly declared liable — the leasing corporation as though no lease had been made.
*19As to the particular language of the 2d section of the dam: ' age act, it must be construed in connection with the provision in the act of 1870.
The judgment must be reversed and the cause remanded.
Judges Wagner and Sherwood concur. Judges Yories and Hough absent.